Case 1:20-cv-23598-KMW Document 16-1 Entered on FLSD Docket 01/04/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
       ________________________________________
       R.Y.M.R. and Eric Matute Castro,           )
                                                  )
                                Plaintiffs,       )
                                                  )
                           v.                     )
                                                       Case No. 1:20-CV-23598-KMW
                                                  )
       UNITED STATES OF AMERICA,                  )
                                                  )
                                Defendant         )
                                                  )
       ________________________________________ )

                     PLAINTIFFS’ SUR-REPLY TO DEFENDANT’S REPLY IN
                             SUPPORT OF MOTION TO DISMISS
             Plaintiffs respectfully submit this Sur-Reply to address two new arguments not made in

   Defendant’s Motion to Dismiss (ECF No. 12) (“the Motion”).

             First, in the Motion, the United States included a single sentence misstating the Eleventh

   Circuit’s alleged FTCA holding in Denson v. United States, 574 F.3d 1318 (11th Cir. 2009). Yet,

   in its Reply in Support of Motion to Dismiss (ECF 15) (the “Reply”), Defendant faults Plaintiffs

   for an equally brief response. (Reply at 4.) As in Defendant’s Motion, its Reply cites only to the

   section of the Denson opinion explaining and ruling on the Bivens claims therein. 1 Plaintiffs have

   not and do not dispute that, with respect to Bivens claims, in Denson as in other cases, allegations

   of a constitutional violation do not defeat a discretionary function exception unless the governing

   constitutional right is “clearly established.” 2 Indeed, the two new cases Defendant cites for the


   1
       Plaintiffs have not plead any Bivens claims in the instant action.
   2
     “Qualified immunity shields federal and state officials from money damages unless a plaintiff
   pleads facts showing (1) that the official violated a statutory or constitutional right, and (2) that
   the right was “clearly established” at the time of the challenged conduct. Harlow v. Fitzgerald, 457
   U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982).” See Ashcroft v. al-Kidd, 563 U.S. 731,
   735, 131 S. Ct. 2074, 2080, 179 L. Ed. 2d 1149 (2011)(emphasis added).

                                                       1
Case 1:20-cv-23598-KMW Document 16-1 Entered on FLSD Docket 01/04/2021 Page 2 of 5




   proposition that the “clearly established” standard applies in FTCA cases are both undeniably

   Bivens cases; neither case includes a single FTCA claim. 3 The majority of Circuits have found the

   qualified immunity defense inapplicable to FTCA claims. See Loumiet v. United States, 828 F.3d

   935, 943 (D.C. Cir. 2016). As the District of Columbia Circuit Court explained:

                  the FTCA's discretionary-function exception does not provide a
                  blanket immunity against tortious conduct that a plaintiff plausibly
                  alleges also flouts a constitutional prescription. At least seven
                  circuits, including the First, Second, Third, Fourth, Fifth, Eighth,
                  and Ninth, have either held or stated in dictum that the discretionary-
                  function exception does not shield government officials from FTCA
                  liability when they exceed the scope of their constitutional authority.

   Id. (collecting cases).

          The United States accuses Plaintiffs of ignoring Eleventh Circuit precedent (Reply at fn.4),

   yet it is the Defendant that refuses to apply the Eleventh Circuit’s new FTCA constitutional

   analysis set forth in Denson. As noted in Plaintiffs’ Response in Opposition to Motion to Dismiss,

   the Eleventh Circuit’s dismissal of the Denson FTCA claims therein was based on a newly

   formulated supremacy clause test regarding whether the law enforcement officers therein “did no

   more than what was necessary and proper … as demarcated by the Constitution …” Id. at 1345-

   47.

          Second, Defendant in its Reply argues for the first time that “negligence cannot violate the

   Constitution,” citing Daniels v. Williams, 474 U.S. 327, 333, 106 S. Ct. 662, 666, 88 L. Ed. 2d

   662. (See Reply at 3.) Defendant never made this argument in its Motion, and Daniels does not

   say that. That decision stands for a more limited proposition, namely, that “no procedure for




   3
    See Defendant’s Reply in Support of Motion to Dismiss, ECF 15, at pp. 4-5, citing Harlow v.
   Fitzgerald, 457 U.S. 800, 818 (1982) and Mullenix v. Luna, 136 S. Ct. 305, 308 (2015).



                                                    2
Case 1:20-cv-23598-KMW Document 16-1 Entered on FLSD Docket 01/04/2021 Page 3 of 5




   compensation is constitutionally required” when a plaintiff alleges a due process violation caused

   by the government’s negligence. See Daniels v. Williams, 474 U.S. at 333 (emphasis in original)

   (citations and quotations omitted). But the finding that relief for negligent actions by the

   government is not constitutionally required does not change the fact that the Federal Tort Claims

   Act specifically authorizes for negligence claims against the government. See Morales v.

   Chadbourne, 996 F. Supp. 2d 19, 36-37 (D.R.I. 2014) (denying government’s motion to dismiss

   negligence claim brought under the FTCA, finding that such claims are specifically authorized by

   statute). Defendant does not cite any case suggesting that Daniels applies to a negligence-based

   claim bought under the FTCA’s express provisions and, in fact, the cases cited in Plaintiffs’

   Response to the Motion to Dismiss (ECF No. 14) consistently deny the government’s effort to

   seek dismissal of negligence claims brought under the FTCA. See, e.g., C.M. v. United States,

   Case No. CV-19-05217-PHX-SRB, 2020 WL 1698191, at *4 (D. Ariz. Mar. 30, 2020) (rejecting

   argument plaintiffs were trying to “circumvent the discretionary function exception simply by

   labeling governmental conduct as unconstitutional” and denying dismissal of negligence claim);

   APF v. United States, Case No. CV-20-00065-PHX-SRB, ECF No. 36 at *7 (D. Ariz. July 27,

   2020) (attached as Exhibit 2 to ECF No. 14) (denying motion to dismiss negligence claim brought

   under the FTCA). Defendant’s argument that its negligence is somehow insulated from the

   FTCA’s express provisions should be rejected.

          WHEREFORE, FOR THE REASONS SET FORTH HEREIN, Plaintiffs respectfully

   request that the Court deny Defendant’s Motion to Dismiss and grant such other and further relief

   as may be deemed just and proper.




                                                   3
Case 1:20-cv-23598-KMW Document 16-1 Entered on FLSD Docket 01/04/2021 Page 4 of 5




   Respectfully submitted: January 4, 2021


    /s/ Jennifer Coberly____________             /s/ Ian Ross
    Jennifer Coberly, Fla. Bar No. 930466        Ian M. Ross, Fla. Bar No. 091214
    Lisa Lehner, Fla. Bar 382191                 Michael Nadler, Fla. Bar No. 051264
    AMERICANS FOR IMMIGRANT JUSTICE              Erica L. Perdomo, Fla. Bar No. 105466
    6355 NW 36 Street, Suite 2201                STUMPHAUZER FOSLID SLOMAN ROSS
    Miami, FL 33166                                 & KOLAYA, PLLC
    Phone: (305) 573-1106 Ext. 1995              Two South Biscayne Blvd., Suite 1600
    Fax: (305) 576-6273                          Miami, FL 33131
    jcoberly@aijustice.org                       (305) 614-1400
    llehner@aijustice.org                        iross@sfslaw.com
                                                 mnadler@sfslaw.com
                                                 eperdomo@sfslaw.com


    /s/ Robert Parks________
    Robert Parks, Fla. Bar No. 61436
    799 Brickell Plaza, Suite 900
    Miami, Florida 33131
    Tel: (305) 445-4430
    Fax: (305) 445-4431
    BParks@rlplegal.com


    Counsel for Plaintiffs




                                             4
Case 1:20-cv-23598-KMW Document 16-1 Entered on FLSD Docket 01/04/2021 Page 5 of 5




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 4th day of January, 2021, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served on Plaintiff’s counsel via transmission of Notices of Electronic Filing generated by

   CM/ECF.

                                                        /s/ Ian M. Ross
                                                        IAN M. ROSS

                                          SERVICE LIST
                         R.Y.M.R. and Eric Matute Castro v. United States
                                 Case No. 1:20-CV-23598-KMW
                     United States District Court, Southern District of Florida

   Phil MacWilliams
   United States Department of Justice
   Civil Division, Torts Branch
   Post Office Box 888
   Washington, DC 20044
   Tel: 202-614-4285
   Fax: 202-616-5200
   phil.macwilliams@usdoj.gov

   Attorney for United States of America




                                                    5
